Filed 9/26/16 P. v. Linerez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B271009

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA086834)
         v.

EDDYS NAJERA LINEREZ,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
James Otto, Judge. Affirmed.
         Murray A. Rosenberg, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                                                ________________
       On August 22, 2011 Eddys Najera Linerez pleaded no contest to one count each of
first degree (home invasion) robbery and assault with a firearm and admitted the truth of
the special enhancement allegation he had personally used a firearm in committing the
robbery. At the time he entered his plea, Linerez was advised of his constitutional rights
and the nature and consequences of the plea, which he stated he understood. Linerez’s
counsel joined in the waivers of his constitutional rights. The trial court expressly found
Linerez’s waivers, plea and admissions were voluntary, knowing and intelligent.
       The court sentenced Linerez in accordance with the negotiated plea agreement to
an aggregate state prison term of 20 years, consisting of consecutive terms of nine years
(the upper term) for home invasion robbery and one year (one-third the three-year middle
term) for aggravated assault, plus 10 years for the firearm-use enhancement. The court
awarded presentence custody credit of 393 days and ordered Linerez to pay statutory
fines, fees and assessments. All remaining charges were dismissed pursuant to the
negotiated agreement.
       On February 22, 2016 Linerez filed a motion “to cure the trial court sentence
defect and modification of judgment” in which he contested the legality of the
sentence under the three strikes law. The trial court summarily denied the motion on
February 25, 2016.
       On March 18, 2016 Linerez filed a notice of appeal in which he checked the
preprinted boxes indicating his appeal was based on “the sentence or other matters
occurring after the plea” and “after a jury or court trial.” Linerez did not obtain a
certificate of probable cause. Although Linerez indicated on the form he was appealing
from an order or judgment dated February 18, 2016, it appears he is challenging the
February 25, 2016 order denying his postjudgment motion.
       We appointed counsel to represent Linerez on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On May 25, 2016
we advised Linerez he had 30 days within which to personally submit any contentions or
                                              2
issues he wished us to consider. On June 24, 2016 we received a two-page handwritten
supplemental brief in which Linerez argues his trial counsel was constitutionally
ineffective in various ways during pre-plea proceedings, which are beyond the scope of
this appeal from the February 25, 2016 order or have no merit based on the record before
us.
       We have examined the entire record and are satisfied Linerez’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756];
People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)


                                         DISPOSITION
       The order is affirmed.




                                                 PERLUSS, P. J.


We concur:




       SEGAL, J.




       GARNETT, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               3